UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
Christopher Samuel,
                           Plaintiff,                             Case No.
         -against-
                                                                  19-cv-05229(MKB)(RML)
Eve Aron,
                           Defendant.
--------------------------------------------------------------X

                             DECLARATION OF DAVID J. HOFFMAN


        1.       I am counsel for the Defendant Eve Aron.

        2.       I move for an order relieving me as counsel for Ms. Aron on account of, inter alia,

Ms. Aron’s complete failure to communicate with me to even the minimum degree necessary to

represent her in this matter.

        3.       Plaintiff Christopher Samuel timely served his discovery demands on March 5,

2021.

        4.       Since that time, I have been continuously requesting Ms. Aron’s co-operation, to

provide information and documents responsive to the request.

        5.       On March 15th, 18th, 19th, 23rd, 24th, 28th, 29th, 30th, 31st, and April 1st, all of 2021,

I contacted Ms. Aron regarding her responses to the discovery requests. Ms. Aron repeatedly

assured me that she would call me. At least half a dozen times, she expressly promised to call

me at a given time, but never did. I would be happy to submit my correspondence with Ms.

Aron for in camera review, if necessary and desired by the Court.

        6.       After April 1st, 2021, Ms. Aron claimed that a health issue was preventing her

from timely responding and offered to obtain a letter from a doctor.
         7.     In light of the telephone conference scheduled for April 7th, I asked for such a

doctor’s letter from Ms. Aron in advance of the conference. She never produced such a letter.

         8.     In view of her refusal to co-operate with me, I ask that the Court relieve me as

Ms. Aron’s attorney. I do not seek to retain any charging lien.

         I affirm the foregoing under penalty of perjury.

Dated:          Orchard Park, New York
                April 6, 2021

                                                      /s/David J. Hoffman
